IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

JEFFRIE J. SILVERBERG,        )
ANSHELL, INC., C. CHRISTY     )
BARTON, SHERILL BARTON,       )
BRADLEY CREGER, SHELDON       )
DROBNY, DWAIN FORD, PETER     )
KROLL, KEN MASHBURN,          )
JACQUELINE MASHBURN, SERGIO   )
NESTI, DAVID RIVERS, MARK     )
SPERBER and MARK VICTOR,      )
                              )
             Plaintiffs,      )
                              )
       v.                     )   C.A. No. 2017-0250-KSJM
                              )
SHAN PADDA f/k/a KULDARSHAN )
PADDA, SAM TONEY, M.D.,       )
JOSEPH CARTER McNABB, DAVID )
J. LIPTAK, MARK DeSALVO, NORA )
McGUIRE, KEVIN J. KOBIELSKI,  )
STEVEN F. LUX, CHARLENE       )
FRIZZERA, BRADLEY M.          )
FLUEGEL, JOHN TRBOVICH,       )
JENNIFER DUNHAM, RIVER CITIES )
CAPITAL FUND II, LP, RIVER    )
CITIES SBIC III, LP, WEST     )
BROADWAY INTERACTIVE          )
PARTNERS, LLC, SPRING STREET  )
PARTNERS, L.P., MIDWEST       )
ECONOMIC OPPORTUNITY FUND     )
II, LP, HEALTHNOW HOLDINGS,   )
INC., STONEHENGE GROWTH       )
CAPITAL, LLC, STONEHENGE      )
GROWTH EQUITY PARTNERS,       )
LLC, BOCF, LLC, ARSENAL       )
VENTURE PARTNERS, II, L.P.,   )
ARSENAL VENTURE PARTNERS      )
IIA, L.P., ARSENAL VENTURE    )
PARTNERS II – FLORIDA, L.P.,                )
FLORIDA OPPORTUNITY FUND,                   )
INC., TRIDENT HEALTH                        )
INTEGRATED, INC., STONE POINT               )
CAPITAL, LLC, and HEALTH                    )
INTEGRATED, INC.,                           )
                                            )
              Defendants.

                            MEMORANDUM OPINION
                           Date Submitted: June 27, 2019
                          Date Decided: September 19, 2019
Robert Karl Hill, SEITZ, VAN OGTROP & GREEN, P.A., Wilmington, Delaware;
Eric W. Berry, BERRY LAW PLLC, New York, New York; Counsel for Plaintiffs
Jeffrie J. Silverberg, Anshell, Inc., Sherrill Barton, Bradley Creger, Sheldon Drobny,
Dwain Ford, Peter Kroll, Ken Mashburn, Jacqueline Mashburn, Sergio Nesti, David
Rivers, Mark Sperber, and Mark Victor.
Marc S. Casarino, Nicholas R. Wynn, Christopher S. Marques, WHITE AND
WILLIAMS LLP, Wilmington, Delaware; Counsel for Defendants Shan Padda,
Sam Toney, Joseph Carter McNabb, David J. Liptak, Mark DiSalvo, Nora McGuire,
Kevin J. Kobielski, Steven F. Lux, Charlene Frizerra, Bradley M. Fluegel, John
Trbovich, Jennifer Dunham, and Health Integrated, Inc.
Thad Bracegirdle, Scott B. Czerwonka, WILKS, LUKOFF & BRACEGIRDLE,
LLC, Wilmington, Delaware; Robert P. Johnson, Emily G. Monton, Emily M.
Gallagher, THOMPSON HINE LLP, Cincinnati, Ohio; Counsel for Defendants
River Cities Capital Fund II, LLP, River Cities SBIC, III, LP, Midwest Economic
Opportunity Fund II, LP, Stonehenge Growth Capital, LLC, Stonehenge Growth
Equity Partners, LLC and BOCF, LLC.

Samuel A. Nolen, RICHARDS, LAYTON & FINGER, P.A., Wilmington,
Delaware; John A. Tucker, FOLEY & LARDNER, LLP, Jacksonville, Florida;
Counsel for Defendants Arsenal Venture Partners II, L.P., Arsenal Venture Partners
IIA, L.P., Arsenal Venture Partners II – Florida, L.P., and Florida Opportunity
Fund, Inc.
Gregory W. Hauswirth, LEECH TISHMAN FUSCALDO & LAMPL, LLC,
Wilmington, Delaware; David A. Weicht, Lisa A. Mantella, LEECH TISHMAN
FUSCALDO & LAMPL, LLC, Pittsburgh, Pennsylvania; Counsel for Defendants
West Broadway Interactive Partners, LLC, Spring Street Partners, L.P.

Edward B. Micheletti, Lauren N. Rosenello, Bonnie W. David, Andrew D. Kinsey,
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP, Wilmington, Delaware;
Counsel for Defendants Stone Point Capital, LLC and Trident HI, Inc.
David J. Teklits, Thomas P. Will, MORRIS, NICHOLS, ARSHT & TUNNELL
LLP, Wilmington, Delaware; Alan J. Bozer, PHILLIPS LYTLE LLP, Buffalo, New
York; Counsel for Defendants HealthNow Holdings, Inc.



McCORMICK, V.C.
      In 2017, substantially all of the assets of Health Integrated, Inc. were acquired

by a third-party. Health Integrated’s preferred stockholders received the entirety of

the consideration from this transaction in accordance with the liquidation

preferences set forth in the company’s Certificate of Incorporation. The common

stockholders, including the plaintiffs, received nothing. The plaintiffs were among

the company’s earliest investors. They acquired Health Integrated common stock

before the first issuance of preferred stock and were unaware that the company had

issued any preferred stock with liquidity preferences. They were surprised to receive

no consideration from the asset sale and commenced this litigation.           In their

complaint, the plaintiffs accuse the Health Integrated board members who approved

each financing transaction of doing so in breach of their fiduciary duties. They

further claim that the counterparties to the financing transactions aided and abetted

these breaches.

      The complaint is ambitious, asserting twenty-two claims against twenty-eight

parties. The defendants responded with equal ambition, moving to dismiss the

complaint in its entirety. The defendants collectively filed fourteen different briefs

making eighteen different arguments for dismissing the claims against them. In the

end, three of their arguments do most of the work. This decision holds that: Certain

of the counts plead derivative claims and that the complaint fails to meet the standard

for pleading demand futility under Court of Chancery Rule 23.1. Certain of the


                                          1
claims are untimely and barred by the doctrine of laches. And certain of the counts

otherwise fail to state a claim.

      All that potentially survives the defendants’ motions are a handful of claims

challenging two preferred stock issuances and related amendments to the Certificate

of Incorporation in January 2016 and June 2016, plus a claim seeking an annual

stockholder meeting pursuant to Section 211 of the Delaware General Corporation

Law. This decision requests targeted supplemental briefing concerning those issues.

I.    FACTUAL BACKGROUND
      The facts are drawn from the Second Amended Complaint, 1 documents it

incorporates by reference, and judicially noticeable facts.

      A.     Formation and Initial Capitalization of Health Integrated
      Health Integrated, Inc. (“Health Integrated” or the “Company”) was

incorporated in Delaware in 2003 by Shan Padda and Sam Toney, who held Health

Integrated common stock and originally comprised the Company’s board of

directors.

      The plaintiffs own Health Integrated common stock. Most of them, Anshell,

Inc., Christy Barton, Sherill Barton, Bradley Creger, Sheldon Drobny, Dwain Ford,

Peter Kroll, Ken Mashburn, Jacqueline Mashburn, Sergio Nesti, David Rivers, Mark



1
 C.A. No. 2017-0250-KSJM Docket (“Dkt.”) 33, Verified Sec. Am. Compl. (“Sec. Am.
Compl.”).

                                          2
Sperber, and Mark Victor, invested in a company named CMS HealthCare

Acquisition, LLC between 2000 and 2002, and their CMS shares were exchanged

for shares in Health Integrated thereafter. One plaintiff, Jeffrie J. Silverberg,

invested directly in Health Integrated in January 2004 and March 2004.

      Health Integrated has not noticed or conducted a stockholder meeting since at

least 2004.

      B.      The Financing Transactions
      At various times, Health Integrated relied on financing from private investors.

It did so using a combination of preferred stock and convertible debt. In their

complaint, Plaintiffs challenge each financing round described below.

              1.    Financing Transactions Before April 2014
      In March 2003, Health Integrated’s Certificate of Incorporation was amended

to authorize Series A and Series B preferred stock. Around that time, the Company

sold Series A preferred stock to Defendant West Broadway Interactive Partners,

LLC (“West Broadway”) and the predecessor of Defendant Midwest Economic

Opportunity Fund II, LP (“Midwest”). In April 2003, the Company sold additional

Series A preferred stock to Defendant River Cities Capital Fund II, LP or River

Cities SBIC III, LP (collectively “River Cities”). West Broadway, Midwest, and

River Cities purchased additional Series A preferred stock in late 2003 and in the

first quarter of 2004.


                                         3
          In 2005, Health Integrated’s Certificate of Incorporation was further amended

to modify the rights and preferences in connection with an offering of Series B

preferred stock. The Company sold Series B preferred stock to West Broadway,

River Cities, Midwest, West Broadway, and HealthNow New York, Inc.

(“HealthNow”)—a predecessor of Defendant HealthNow Holdings, Inc.

          In November 2006, April 2007, and December 2007, Health Integrated issued

debt instruments convertible into Series B preferred stock. River Cities, West

Broadway, and Midwest acquired the convertible notes.

          In January 2009, Health Integrated issued additional notes convertible into

Series B preferred stock as well as warrants to River Cities and Defendants

Stonehenge Growth Capital, LLC, Stonehenge Growth Equity Partners, LLC, and

BOCF, LLC (collectively, “Stonehenge”).

          In January 2011, Health Integrated amended the 2009 notes issued to River

Cities and Stonehenge. In 2012, Health Integrated issued a note to Midwest that was

convertible into Series B preferred stock. In April 2013, Health Integrated amended

that note. As to both of these note amendments, the Second Amended Complaint

only generically alleges that the amendments provided “additional preferences and

rights.”2




2
    Id. ¶ 98.

                                            4
             2.     Financing Transactions After April 2014
      In March 2015, Health Integrated issued more notes convertible to Series B

preferred stock as well as warrants that allowed the noteholders to purchase a

specified allotment of common stock. River Cities, Midwest, and Stonehenge were

among the participants in this note offering. Defendant Trident Health Integrated,

Inc. (“Trident”) also participated in this offering.

      On January 13, 2016, Health Integrated offered convertible debentures (the

“January 2016 Notes Offering”). The debentures were convertible into Series B

preferred stock, and the participants also received warrants that granted them the

rights to purchase common stock. Trident, Midwest, River Cities, and Stonehenge

participated in this offering. Defendants Arsenal Venture Partners II, L.P., Arsenal

Venture Partners IIA, L.P., Arsenal Venture Partners II-Florida, L.P. (collectively,

“Arsenal”) and Defendant Florida Opportunity Fund, Inc. (“Florida Opportunity”)

were new participants in this offering. This offering, in conjunction with the March

2015 round of financing, afforded Trident, Arsenal, and Florida Opportunity certain

financial protections.

      In June 2016, Health Integrated approved a new offering of notes convertible

to a new stock issuance classified as Series C preferred stock (the “June 2016 New

Notes Offering”). The Series C preferred stock had liquidation rights superior to all

other classes of stock. Holders of notes convertible to Series B preferred stock—


                                           5
River Cities, Stonehenge, and Midwest—exchanged those notes for new notes

convertible to Series C preferred stock without contributing any additional capital.

HealthNow was awarded warrants redeemable for up to $1 million of Series C

preferred stock in exchange for continuing or extending its business relationship

with the Company. All other holders were subordinated to the holders of Series C

preferred stock in the event of a liquidation of the Company. In addition, the June

2016 New Notes Offering modified an existing management equity carve-out to (i)

equal five percent of the adjusted enterprise value of the Company and (ii) guarantee

distributions to management after Series C preferred stockholders but before any

Series B or B-1 preferred stockholders.

         Under the terms of the June 2016 New Notes Offering, the Company and its

existing shareholders also agreed to a “drag-along” provision where all stockholders

would follow any vote approved by Arsenal, Florida Opportunity and Trident.3

         C.      The Asset Sale
         On December 26, 2017, substantially all of the assets of Health Integrated

were acquired by an affiliate of Exlservice Holdings, Inc. for $22 million. This

consideration satisfied the bulk of the Series C preferred stock’s liquidation

preferences. The common stockholders received no consideration.




3
    Id. ¶ 132(xii).

                                          6
          D.    Padda’s Allegedly False Statements
          The Second Amended Complaint refers to a 2001 SEC action against Padda

concerning his role with a business unrelated to Health Integrated. Padda consented

to an entry of final judgment in that case, which required him to pay a civil penalty

and permanently enjoined him from engaging in a number of unlawful acts. SEC

rules require that a public company disclose these types of injunctions against a

director or executive officer. The SEC injunction does not expressly prohibit Padda

from having any association with a public company, but Plaintiffs allege that it

frustrated Health Integrated’s ability to engage in an initial public offering because

of the risk associated with Padda’s role as Health Integrated’s CEO. Because Health

Integrated remained a private company, Plaintiffs were unaware of the injunction

against Padda.

          Plaintiffs additionally allege that in December 2003 and February 2004, Padda

verbally indicated an intention “to cause Health Integrated to engage in a public

offering or sale of the company within the near future, and that a public offering or

sale of the company would enable Silverberg to liquidate any investment he made

in Health Integrated and that he would be one of [a] small group of approximately

20 initial investors.”4 Plaintiffs further allege that Silverberg relied upon these

statements when determining to invest in the Company.


4
    Id. ¶ 76.

                                            7
          In a May 24, 2004 letter “received by some but not all of the holders of

common stock,” Padda described Health Integrated as a “profitable” enterprise.5

The May 2004 letter informed its recipients of the Series A preferred stock

transaction. The Second Amended Complaint does specify who among the Plaintiffs

received the letter and does not allege with particularity that any Plaintiff relied upon

the contents of the letter to his or her detriment.

          In a January 24, 2005 letter Plaintiffs describe as written to “shareholders,”

Padda stated: “We continue to tweak the organization’s personnel and processes

while we still have the luxury of doing it as a private company.” 6 Plaintiffs allege

that the January 2005 letter’s reference to being a private company “suggested that

Health Integrated might soon undertake a public offering.”7 The Second Amended

Complaint does not specify who among the Plaintiffs received the letter and does

not allege with particularity that any Plaintiff relied upon the contents of the letter to

his or her detriment.

          In a January 12, 2006 letter to “shareholders,” Padda advised, among other

things, that (i) several board members were “representatives of the financial

institutions that have invested significant amounts of capital in [Health Integrated]”



5
    Id. ¶ 79.
6
    Id. ¶ 107.
7
    Id.

                                             8
and (ii) the Company’s investment advisors had recommended more enterprise value

was necessary, “including possibly taking in further investment,” before a

liquidation event could be realized.8 The January 2006 letter identified that Blue

Cross Blue Shield of New York had made a significant investment in the Company.

The Second Amended Complaint does not specify who among the Plaintiffs received

the letter and does not allege with particularity that any Plaintiff relied upon the

contents of the letter to his or her detriment.

           In a July 30, 2009 letter to “holders of the common stock,” Padda referenced

the Company’s ongoing discussions with strategic investors about a potential

liquidity event. 9 The July 2009 letter indicated “[w]e hope to have some definitive

information to share with you about this in the near future.” 10 The Second Amended

Complaint does not specify who among the Plaintiffs received the letter and does

not allege with particularity that any Plaintiff relied upon the contents of the letter to

his or her detriment.

           In a March 12, 2010 email, Padda informed Plaintiff Drobny that the

Company had retained an investment banking firm for the purpose of making

introductions to new investors interested in buying out the original shareholders.11


8
    Id. ¶ 108.
9
    Id. ¶ 111.
10
     Id.
11
     Id. ¶ 112.

                                             9
The Second Amended Complaint speculates that Padda did so with the intention of

having Drobny pass along the information to other Health Integrated stockholders.

           In a May 28, 2013 email, Padda expressed to Plaintiff Ford on May 28, 2013:

“You had reached out to me a little while ago asking if things continue to break our

way. Looks like all of the hard work for so many years is paying off soon. Hang in

there.”12 The Second Amended Complaint argues that Padda’s email should be

interpreted to mean “a liquidity event was in the offering” and that Padda intended

for Ford to disseminate such information to other Health Integrated shareholders. 13

           In an April 14, 2014 letter, Padda wrote to certain unidentified shareholders

to disclose that institutional investors had invested in Health Integrated in excess of

$20 million. Padda also summarized the distributional preferences of the preferred

stock.

           In an October 8, 2015 letter, Padda generally described the Company’s growth

and its retention of investment banker William Blair and auditor Ernst & Young to

guide a potential liquidity event. The October 2015 letter explained William Blair’s

advice regarding delaying exploration of the liquidity event until at least the

following year. The Second Amended Complaint does not specify who among the




12
     Id. ¶ 113.
13
     Id.

                                             10
Plaintiffs received the letter and does not allege with particularity that any Plaintiff

relied upon the contents of the letter to his or her detriment.

         E.    This Litigation
         Plaintiffs commenced this litigation on April 4, 2017. Plaintiffs filed an

Amended Complaint on October 26, 2017, which the defendants moved to dismiss

on January 9, 2018. 14 Plaintiffs then filed the Second Amended Complaint on

August 28, 2018, and the defendants renewed their motions to dismiss on

September 12, 2018. The Court heard oral arguments on June 12, 2019.

II.      LEGAL ANALYSIS
         The Second Amended Complaint asserts twenty-two Counts. 15 Of those

Counts, thirteen accuse the Health Integrated board members who approved

particular rounds of financing of doing so in breach of their fiduciary duties. Certain

of those counts also allege that the stockholders who amended the Company’s

Certificate of Incorporation to facilitate certain of the financing transactions

breached their fiduciary duties as controllers. An additional six of those counts

accuse counterparties to the financing rounds of aiding and abetting breaches of

fiduciary duties. Count Twenty-One effectively seeks a remedy in the form of a

declaratory judgment that certain amendments to Health Integrated’s Certificate of


14
  The Second Amended Complaint does not pursue claims against Charlene Frizzera or
Bradley M. Fluegel although their names appear in the case caption.
15
     See Dkt. 91, Ex. A, Chart Summary of Dismissal Args.

                                            11
Incorporation were byproducts of these alleged breaches and are thus void or

voidable. In addition, Count Five asserts claims of fraud and fraudulent inducement

against Padda for statements and omissions made between 2000 and 2014, 16 and

Count Twenty-Two seeks to compel an annual meeting of stockholders pursuant to

Section 211 of the Delaware General Corporation Law. This decision refers to the

fiduciary duty and aiding and abetting claims as the “Fiduciary Claims,” the fraud

and fraudulent inducement claims of Count Five as the “Fraud Claims,” and the

claim pursuant to Section 211 of Count Twenty-Two as the “Section 211 Claim.”

         The defendants have moved to dismiss all twenty-two claims on myriad

bases.17      This decision focuses on the arguments that the Second Amended

Complaint failed to plead demand futility as required by Rule 23.1 and that the

claims are time-barred or otherwise fail under Rule 12(b)(6).

         A.     Rule 23.1
         The defendants argue that all of Plaintiffs’ claims are derivative and thus

subject to the demand requirements of Rule 23.1, which the Second Amended

Complaint does not meet. Plaintiffs respond that all but one of their claims are also


16
  Sec. Am. Compl., Count Five (alleging common law fraud and fraudulent inducement
against Padda for his failure to disclose his SEC injunction in 2001 and 2002 when
soliciting investments in CMS; for statements made in December 2003 and February 2004
to induce Silverberg’s investment; for statements made to Silverberg during phone
conversations held between 2004 and 2008 with Silverberg; and for statements contained
within Padda’s April 14, 2014 letter to shareholders).
17
     See Dkt. 91, Ex. A.

                                          12
direct in nature and thus not subject to dismissal under Rule 23.1. They further

contend that the Second Amended Complaint adequately alleges demand futility.

                1.     The Fiduciary Claims Are Derivative.
         The Fiduciary Claims allege that between 2004 and 2016, various

compositions of the Board approved several rounds of corporate financing, which

diluted the value of Plaintiffs’ stock. “Normally, claims of corporate overpayment

are treated as causing harm solely to the corporation and, thus, are regarded as

derivative. . . . Such claims are not normally regarded as direct, because any dilution

in value of the corporation’s stock is merely the unavoidable result (from an

accounting standpoint) of the reduction in value of the entire corporate entity, of

which each share of equity represents an equal fraction.”18 Likewise, claims that a

corporation overpaid for corporate financing, thereby diluting the value of its stock,

are quintessentially derivative. 19

         In this case, Plaintiffs concede that the Fiduciary Claims are derivative, but

argue that they should also be regarded as direct under the Delaware Supreme

Court’s holding in Gentile v. Rossette. Under Gentile and its progeny, minority

stockholders may seek relief directly when a controller or control group extracts a


18
     Gentile v. Rossette, 906 A.2d 91, 99 (Del. 2006).
19
  See El Paso Pipeline GP Co., L.L.C. v. Brinckerhoff, 152 A.3d 1248, 1265 (Del. 2016)
(Strine, C.J., concurring) (“A claim that an entity has issued equity in exchange for
inadequate consideration—a so-called dilution claim—is a quintessential example of a
derivative claim.”).

                                              13
benefit at the expense of the minority’s economic and voting rights. For a Gentile

theory to be viable, at a minimum, a plaintiff must plead facts sufficient to establish

a controller or control group. 20 Plaintiffs’ Gentile theory falls apart because they

have failed to allege the existence of either.

         Under Delaware law, one way to establish control sufficient to give rise to

concomitant fiduciary duties is to demonstrate that a stockholder or group of

stockholders control a majority of the corporation’s voting equity. 21 Plaintiffs

pursue the group theory in this case, alleging that multiple individual stockholders

owning equity in the aggregate of over fifty percent should be treated as a group with

concomitant fiduciary duties. To demonstrate the existence of a control group,

Plaintiffs must show that the investors “are connected in some legally significant

way—e.g., by contract, common ownership, agreement, or other arrangement—to

work together toward a shared goal.” 22 “The law does not require a formal written

agreement, but there must be some indication of an actual agreement.” 23



20
   Feldman v. Cutaia, 956 A.2d 644, 657 (Del. Ch. 2007), aff’d 951 A.2d 727 (Del. 2008)
(stating that “the Delaware Supreme Court intended to confine the scope of [Gentile] to
only those situations where a controlling stockholder exists”).
21
   Williamson v. Cox Commc’n, Inc., 2006 WL 1586375, at *4 (Del. Ch. June 5, 2006)
(citing Kahn v. Lynch Commc’n Sys., Inc., 638 A.2d 1110, 1113–14 (Del. 1994)).
22
     Dubroff v. Wren Hldgs., LLC, 2009 WL 1478697, at *3 (Del. Ch. May 22, 2009).
23
  In re Crimson Expl. Inc. S’holder Litig., 2014 WL 5449419, at *15 (Del. Ch. Oct. 24,
2014) (citing In re PNB Hldg. Co. S’holder Litig., 2006 WL 2403999, at *10 (Del. Ch.
Aug. 18, 2006)).

                                           14
         As this Court explained in In re Hansen Medical, Inc. Stockholders Litigation,

“[b]ecause the analysis for whether a control group exists is fact intensive, it is

particularly difficult to ascertain at the motion to dismiss stage.”24 At the pleading

stage, a plaintiff need not allege, much less prove, the existence of a “blood pact.”25

Rather, a plaintiff must plead facts from which the Court can reasonably infer an

agreement or arrangement among the alleged group members. A complaint fails to

meet this standard if all it “alleges is that a group of shareholders have ‘parallel

interests.’” 26

         In this case, Plaintiffs fail to allege more than parallel interests among the

alleged group members. In briefing, Plaintiffs argue that because various investors

had the same rights under the Certificate of Incorporation or notes, they should be

treated as a group.27 This sort of bare allegation does not suffice to plead the

existence of a control group.




24
  In re Hansen Med., Inc. S’holders Litig., 2018 WL 3030808, at *6 (Del. Ch. June 18,
2018).
25
   PNB Hldg. Co., 2006 WL 2403999, at *11 (declining to find control group post-trial
after plaintiffs had advanced the argument that “any PNB stockholder with the same name
and some of the same blood as a PNB director must be deemed one and the same with
them”).
26
     Dubroff, 2009 WL 1478697, at *3 (quoting Williamson, 2006 WL 1586375, at *6).
27
  Dkt. 75, Pls.’ Corrected Br. in Opp’n to the Mots. to Dismiss (“Pls.’ Ans. Br.”) at
32–37.

                                           15
         This Court’s decision in Dubroff is instructive. The Dubroff plaintiffs alleged

ten facts to support an inference that three investors who caused a recapitalization

comprised a control group. These investors collectively owned fifty-six percent of

the voting stock, controlled the appointment of four out of five directors of the

company, and had each executed the same written consent to approve the

transaction.28 This was evidence, the plaintiffs argued, of an agreement to work

together to effectuate the recapitalization.         The Court rejected the plaintiffs’

argument, distinguishing an act of consensus from the formation of a group.29 The

Court emphasized that in approving the recapitalization, the investors were merely

exercising their rights to “vote based on their own self-interest, regardless of whether

their interests are consistent with the interests of other shareholders.”30

         In this case, Plaintiffs have pleaded even less regarding a transaction-related

agreement than the plaintiffs pleaded in Dubroff. Plaintiffs argue that the venture

capital fund defendants shared an unspoken quid pro quo, whereby each of their



28
     Dubroff, 2009 WL 1478697, at *4.
29
   Id. at *5 (finding that the written consent “demonstrate[d] nothing more than the fact that
[the venture capital funds] each voted for the Recapitalization”).
30
   Id. at *5; see also van der Fluit v. Yates, 2017 WL 5953514, at *6 (Del. Ch. Nov. 30,
2017) (dismissing claims based on control group theory where the alleged group members
held three of seven board seats and were parties to agreements that gave each investor
information and other rights unrelated to the challenged transaction, holding that no control
group existed because the circumstances alleged by plaintiffs contained no “voting,
decision-making, or other agreements that [bore] on the transaction challenged in [that]
case”).

                                             16
board representatives approved current offerings in consideration for past or future

support from other venture capital funds. But the only facts Plaintiffs allege are that

the venture capital funds voted to amend the Certificate of Incorporation or their

board representatives’ approved the challenged transactions. Thus, the Second

Amended Complaint suffers the same flaw as in Dubroff in that it fails to allege that

the venture capital funds in this case are connected “in a legally significant way”

relating to “voting, decision-making, or other agreements that bear on the

transaction[s]” at issue in this case.31 In so doing, it improperly conflates acts of

consensus with the act of forming a group. Even at the plaintiff-friendly motion to

dismiss stage, such allegations are not enough to support a reasonable inference of a

control group.32

               2.     Demand Is Not Excused as to Certain Claims.
         Because Plaintiffs have failed to plead the existence of a control group, their

claims cannot proceed under a Gentile theory. Thus, the Fiduciary Claims are only

derivative in nature and are subject to the pleading requirements of Rule 23.1.




31
     van der Fluit, 2017 WL 5953514, at *5–6.
32
   Because the Second Amended Complaint fails to plead facts to support a reasonable
inference of a controller or control group, any claim that a stockholder breached its
fiduciary duty as a controller or control group fails to state a claim and is dismissed.

                                           17
         Rule 23.1 derives from the principle that directors, and not shareholders,

manage the business and affairs of Delaware corporations.33                  The directors’

managerial authority includes whether to initiate or refrain from entering litigation

on behalf of the corporation.34 As part of this board-centric model, Rule 23.1

requires that a stockholder wishing to bring a derivative action first demand that the

board of directors take action.35 If a plaintiff chooses not to make a demand, the

original plaintiff must plead with particularity why it would have been futile to

present the matter to the board.36

         Plaintiffs did not make pre-suit demand on the Board. Thus, to satisfy

Rule 23.1, the Second Amended Complaint must plead particularized facts creating

a reasonable doubt that the majority of the board of directors in service when the

complaint was filed could not exercise independent and disinterested business

judgment in responding to a demand.37




33
     Aronson v. Lewis, 473 A.2d 805, 811 (Del. 1984); see also 8 Del. C. § 141(a).
34
     Zapata Corp. v. Maldonado, 430 A.2d 779, 782 (Del. 1981).
35
     Ct. Ch. R. 23.1.
36
     Id.; see also Brehm v. Eisner, 746 A.2d 244, 256 (Del. 2000).
37
  Rales v. Blasband, 634 A.2d 927, 934 (Del. 1992); Park Empls. & Ret. Bd. Empls.
Annuity & Benefit Fund of Chi. v. Smith, 2017 WL 1382597, at *1 (Del. Ch. Apr. 18, 2017).
The operative date for this analysis is the filing of the original complaint on April 4, 2017.
See In re Fuqua Indus., Inc., S’holder Litig., 1997 WL 257460, at *12 (Del. Ch. May 13,
1997).

                                              18
      At the time Plaintiffs commenced this litigation, the Health Integrated Board

comprised Padda, Toney, DiSalvo, Fluegel, Frizzera, Trbovich, Dunham, and

Craren. At the pleading stage, Plaintiffs conceded that three—Fluegel, Frizzera, and

Craren—were disinterested and independent, and the defendants conceded that

three—Padda, Toney, and DiSalvo—were interested and lacked independence.38

Thus, this analysis focuses on Arsenal’s and Florida Opportunity’s board

designees—Trbovich and Dunham.

      Plaintiffs argue that Trbovich and Dunham were “dual fiduciaries” and could

not properly consider a demand because of their respective roles with Arsenal and

Florida Opportunity. Although Plaintiffs make this argument generally to meet their

burden with respect to all of the claims, the analysis called-for by Rule 23.1 must be

performed on a claim-by-claim basis. 39 Neither Arsenal nor Florida Opportunity

were interested in any transaction predating their respective initial investments in

Health Investments in January 2016. Plaintiffs have not alleged any basis that

Trbovich and Dunham were incapable of impartially considering claims challenging

conduct that occurred before they joined the Board that did not involve Arsenal or




38
 Pls.’ Ans. Br. at 30; Dkt. 44, Opening Br. in Supp. of Mot. to Dismiss Am. Compl. (“Dir.
Defs.’ Opening Br.”) at 20 n.89.
39
   Beam ex. rel. Martha Stewart Living Omnimedia, Inc. v. Stewart, 833 A.2d 961, 977
n.48 (Del. Ch. 2003) (citing Yaw v. Talley, 1994 WL 89019, at *9 (Del. Ch. Mar. 2, 1994)).

                                           19
Florida Opportunity. Thus, Plaintiffs cannot meet the Rule 23.1 requirements for

most of the Fiduciary Claims—Counts One through Four and Six through Fourteen.

         As to Counts Fifteen through Twenty, which challenge the January 2016

Notes Offering and June 2016 New Notes Offering, Plaintiffs allege that both

Trbovich and Dunham owed competing fiduciary duties to Arsenal and Florida

Opportunity, entities that participated in both offerings. In the demand futility

context, directors are presumed to be independent. 40 In a case where the directors

considering the demand did not approve the challenged transaction, “[d]emand is

excused as futile if the Court finds there is ‘a reasonable doubt that a majority of the

Board would be disinterested or independent in making a decision on demand.’” 41

A plaintiff may establish that a director lacks independence by alleging with

particularity that the director “is sufficiently loyal to, beholden to, or otherwise

influenced by an interested party,” which would overcome the director’s ability to

impartially assess the demand. 42 Although Rule 23.1 requires a plaintiff to plead

particularized facts to survive a motion to dismiss, a plaintiff is entitled to “all




40
  Teamsters Union 25 Health Servs. & Ins. Plan v. Baiera, 119 A.3d 44, 59 (Del. Ch.
2015).
41
     Beam, 833 A.2d at 977 (citing Rales, 634 A.2d at 930).
42
  Sciabacucchi v. Liberty Broadband Corp., 2018 WL 3599997, at *11 (Del. Ch. July 26,
2018) (quoting Frederick Hsu Living Tr. v. ODN Hldg. Corp., 2017 WL 1437308, at *26
(Del. Ch. Apr. 14, 2017)).

                                             20
reasonable inferences from the pled facts . . . in determining whether the plaintiff

has met its burden.”43

           A director is a “dual fiduciary” with competing loyalties if “(i) . . . the interests

of the second beneficiary diverged from those of the common stockholders; and

(ii) . . . the director faced a conflict of interest because of [his or her] competing

duties.”44 More specifically, this Court has acknowledged a director faces the dual

fiduciary problem when she approves a stock issuance if he or she is in a fiduciary

relationship with the recipient of that stock. 45

           In this case, Plaintiffs allege that Trbovich is a managing director of various

Arsenal entities and that Dunham is a partner in Arsenal entities and an officer or

employee of Florida Opportunity. Plaintiffs do not directly allege that either

defendant owed fiduciary obligations to the Arsenal entities. While it is possible for

partners to contract around traditional fiduciary duties owed to a partnership,46 it is

a reasonable inference in Plaintiffs’ favor that Trbovich and Dunham owed fiduciary

duties to Arsenal and Florida Opportunity at the time the complaint was filed. Thus,




43
     Del. Cty. Empls. Ret. Fund v. Sanchez, 124 A.3d 1017, 1020 (Del. 2015).
44
  In re Nine Sys. Corp. S’holders Litig., 2014 WL 4383127, at *30 (Del. Ch. Sept. 4,
2014), aff’d sub nom. Fuchs v. Wren Hldgs., LLC, 129 A.3d 882 (Del. 2015).
45
     Id.
46
     Gotham P’rs, L.P. v. Hallwood Realty P’rs, L.P., 817 A.2d 160, 170 (Del. 2002).

                                                21
Plaintiffs have sufficiently alleged that Trbovich and Dunham are “dual fiduciaries”

who lacked independence from Arsenal and Florida Opportunity.

         Even if Trbovich and Dunham did not owe conflicting fiduciary duties to the

Arsenal entities, their relationship to the entities may still leave them “sufficiently

loyal to, beholden to, or otherwise influenced by” Arsenal and Florida Opportunity.47

While Plaintiffs do not plead allegations of the types of personal relationships that

this Court has found to color a director’s independence, 48 Delaware courts have

acknowledged “the remuneration a person receives from her full-time job is typically

of great consequence to her.” 49 In this case, it is reasonable to infer that Trbovich

and Dunham derive substantial income from their roles at Arsenal and Florida

Opportunity and could not impartially consider a demand to bring a lawsuit against

the entities from which they derive a substantial portion of their livelihood.50

         As a result, demand is excused as to the claims challenging transactions with

Arsenal and Florida Opportunity—Counts Fifteen through Twenty and a portion of

Count Twenty-One.




47
     Sciabacucchi, 2018 WL 3599997, at *11.
48
     See, e.g., Sanchez, 124 A.3d at 1024.
49
     Sciabacucchi, 2018 WL 3599997, at *12.
50
  See id. at *13 (“While the Complaint does not expressly allege that Nair’s positions as
Executive Vice President and CTO of Liberty Global constitute his primary employment,
that is certainly a reasonable inference.”).

                                             22
           B.    Rule 12(b)(6)
           Under Rule 12(b)(6), the defendants argue that certain claims are time-barred

under the doctrine of laches and otherwise fail to state a claim. On a motion pursuant

to Rule 12(b)(6), the Court accepts “all well-pleaded factual allegations in the

Complaint as true, [and] accept[s] even vague allegations in the Complaint as ‘well-

pleaded’ if they provide the defendant notice of the claim.” 51 “A trial court is not,

however, required to accept as true conclusory allegations ‘without specific

supporting factual allegations.’” 52 The Court “draw[s] all reasonable inferences in

favor of the plaintiff[s], and den[ies] the motion unless the plaintiff could not recover

under any reasonably conceivable set of circumstances susceptible of proof.” 53 “If

a prima facie basis for laches exists from the face of the complaint, the plaintiff bears

the burden to plead specific facts to demonstrate that the analogous statute of

limitations was tolled.” 54 If the plaintiff cannot meet his burden, his complaint will

be dismissed.55




51
  Cent. Mortg. Co. v. Morgan Stanley Mortg. Capital Hldgs. LLC, 27 A.3d 531, 536 (Del.
2011) (citing Savor, Inc. v. FMR Corp., 812 A.2d 894, 896–97 (Del. 2002)).
52
  In re Gen. Motors (Hughes) S’holder Litig., 897 A.2d 162, 168 (Del. 2006) (citing In re
Santa Fe Pac. Corp. S’holder Litig., 669 A.2d 59, 65–66 (Del. 1995); Solomon v. Pathe
Commc’ns Corp., 672 A.2d 35, 38 (Del. 1996)).
53
     Cent. Mortg., 897 A.2d at 168 (citation omitted).
54
     Bean v. Fursa Capital P’rs, LP, 2013 WL 755792, at *6 (Del. Ch. Feb. 28, 2014).
55
     Id.

                                              23
                1.     Most of the Fiduciary and Fraud Claims Are Time-Barred.
          “Laches is an equitable defense designed to ensure that equity aids the

vigilant, and not the dilatory.” 56 Where a claim is pursued in the Court of Chancery

that would be barred by the applicable statute of limitations if pursued at law, laches

will also bar the claim absent “extraordinary circumstances.”57

         The Fiduciary Claims are subject to a three-year statute of limitations under

Delaware law. 58 The Fraud Claims are governed by statutes of limitations from

different jurisdictions ranging between two and five years. 59

         In this action, the original complaint was filed on April 4, 2017. The Fiduciary

Claims arising from transactions dating prior to April 4, 2014 are thus beyond the


56
  Daugherty v. Highland Capital Mgmt., L.P., 2018 WL 3217738, at *7 (Del. Ch. June 29,
2018) (citation omitted).
57
   Id. (“The Court does not need to engage in a traditional laches analysis for a
presumptively late complaint.”).
58
     In re Dean Witter P’ship Litig., 1998 WL 442456, at *4 (Del. Ch. July 17, 1998).
59
   Plaintiffs allege, and the defendants concede, that Plaintiffs’ fraud claims are governed
by non-Delaware law. Under the Delaware Borrowing Statute, 10 Del. C. § 8121, if a
claim arose in a jurisdiction that has a shorter statute of limitations than Delaware,
Delaware courts apply the shorter period. B.E. Capital Mgmt. Fund LP v. Fund.com Inc.,
171 A.3d 140, 148 (Del. 2017). The statute of limitations for the Fraud Claims under
Delaware law is three years. Vichi v. Koninklijke Philips Elecs. N.V., 62 A.3d 26, 42 (Del.
Ch. 2012) (citing 10 Del. C. § 8106). The relevant statute of limitations for the Fraud
Claims under Virgin Islands law is two years. See Isaac v. Crichlaw, 63 V.I. 38, 54 (Super.
Ct. 2015) (citing V.I. Code Ann. tit. 5, § 31(5)(A)). The relevant statute of limitations for
the Fraud Claims under Illinois and Missouri law is five years. See Henderson Square
Condo. Assoc. v. Lab Townhomes, LLC, 46 N.E.3d 706, 720 (Ill. 2015) (citing 735 ILCS
5/13-205); Mo. Rev. Stat. § 516.120. The relevant statute of limitations for the Fraud
Claims under South Carolina and California law is three years. S.C. Code Ann. § 15-3-
530(5); Cal. Civ. Proc. Code § 338.

                                             24
three-year statute of limitations.60 Likewise, the limitations period as to all of the

Fraud Claims except those relating to Padda’s April 14, 2014 letter expired before

this litigation commenced. 61 Thus, those claims are time-barred absent tolling.

          In support of tolling the applicable limitations period, Plaintiffs invoke two

theories—fraudulent concealment and equitable tolling. Fraudulent concealment

occurs where an affirmative act of concealment or a misrepresentation was used to

“put the plaintiff ‘off the trail of inquiry.’” 62 Equitable tolling applies “even in the

absence of actual fraudulent concealment, where a plaintiff reasonably relies on the

competence and good faith of a fiduciary.” 63

          Inquiry notice ceases tolling under both theories. As this Court has explained,

“the trusting plaintiff still must be reasonably attentive to his interests,” 64 and the

limitations period is only “suspended until his rights are discovered or until they

could have been discovered by the exercise of reasonable diligence.”65 “Inquiry

60
     Sec. Am. Compl., Counts One through Four and Six through Twelve.
61
     See id. ¶¶ 208–225.
62
  Krahmer v. Christie’s, Inc., 911 A.2d 399, 407 (Del. Ch. 2006) (quoting State ex rel.
Brady v. Pettinaro Enters., 870 A.2d 513, 531 (Del. Ch. 2005)).
63
     Dean Witter, 1998 WL 442456, at *6.
64
     Id. at *8.
65
   Id. at *6 (Equitable tolling “tolls the limitations period until an investor knew or had
reason to know of the facts constituting the wrong.” (citing In re MAXXAM, Inc., 659 A.2d
760, 769 (Del. 1995))); id. at *5 (“Where there has been fraudulent concealment from a
plaintiff, the statute is suspended until his rights are discovered or until they could have
been discovered by the exercised of reasonable diligence.” (citing Halpern v. Barran, 313
A.2d 139, 143 (Del. 1973))).

                                            25
notice does not require full knowledge of the material facts; rather, plaintiffs are on

inquiry notice when they have sufficient knowledge to raise their suspicions to the

point where persons of ordinary intelligence and prudence would commence an

investigation that, if pursued, would lead to the discovery of the injury.” 66

         According to the Second Amended Complaint, Plaintiffs did not have actual

notice of the preferred stockholders’ liquidation preferences before Padda’s

April 14, 2014 letter. Before that time, Plaintiffs say they were “lulled” into

foregoing prompt attempts to vindicate their rights by reassurances in the various

letters transmitted to them by Padda.67 Plaintiffs further contend that they were

entitled to “rely, in complete propriety, upon the good faith of fiduciaries,”68

although Plaintiffs do not allege with any detail that they actually relied on any

statements.

         Even accepting these facts as true, Plaintiffs should have been on notice of

their claims long before April 14, 2014. Certain Plaintiffs invested in the Company’s

predecessor-in-interest, CMS, between 2000 and 2002, becoming holders of the

Company’s common stock in 2003 when the CMS operations were transferred to the

Company. Those Plaintiffs argue they were induced into investing in CMS by a



66
     Pomeranz v. Museum P’rs, L.P., 2005 WL 217039, at *3 (Del. Ch. Jan. 24, 2005).
67
     Pls.’ Ans. Br. at 40.
68
     Id. (quoting Weiss v. Swanson, 948 A.2d 433, 451 (Del. Ch. 2008)).

                                             26
promise that the CMS would soon undertake an IPO. Silverberg first invested in the

Company in 2004 and similarly alleges that Padda represented to him that the

Company would engage in an initial public offering “within the near future.”69

           While “soon” and “the near future” are vague statements, it is unlikely that a

prudent investor would wait over thirteen years (January 2004 to April 2017) to

begin inquiring about the status of a promised liquidity event. In fact, Plaintiffs were

likely on inquiry notice as of January 12, 2006, when Padda sent a letter to

stockholders detailing the issues facing the Company over the course of the previous

calendar year. That letter begins by apologizing for a lapse in communication of

almost one year and characterizes the “tremendous amount of change going on at

Health Integrated” that would be “inappropriate to broadly disclose and discuss.”70

The letter goes on to describe the investments by venture capital funds “in the seven

figure range,” all of which had a board seat. 71 The letter also discloses a new

investment by Blue Cross Blue Shield of New York “of close to $7 million.”72

           This January 12, 2006 letter should have placed Plaintiffs on notice of most

of the claims they now seek to assert. At least two years had passed since Padda



69
     Sec. Am. Compl. ¶ 77.
70
     Id. ¶ 109
71
     Id.
72
   Id. ¶ 110. Plaintiffs effectively ask this Court to infer that they received this letter,
although they do not plead receipt or, as discussed below, reliance with particularity.

                                             27
allegedly promised a quick liquidity event for Silverberg, and at least three years had

passed since he allegedly made similar promises to the other stockholders.

Moreover, this letter put stockholders on notice that additional funding was needed

and ultimately secured without the participation of common stockholders, despite

Padda’s original assurances to Silverberg that “he would be one of [a] small group

of approximately 20 initial investors.”73 At this point, a person of “ordinary

intelligence and prudence would have facts sufficient to put them on inquiry which,

if pursued, would lead to the discovery of the injury.” 74 Plaintiffs never—not upon

receipt of the January 2006 letter or thereafter—followed-up on this communication.

          Plaintiffs contend that this reasoning is not dispositive of claims that accrued

after January 2006 because the economic impact of the later dilutive issuances had

not yet been felt. This Court rejected a similar argument advanced in Pomeranz v.

Museum Partners, L.P. where Plaintiff argued that “inquiry notice does not run until

[plaintiff] had notice of the full economic impact of the wrong.” 75 This Court was




73
     Id. ¶ 77.
74
   Dean Witter, 1998 WL 442456, at *7. Even if Plaintiffs were not on inquiry notice in
January 2006, they would have been by July 2009, when Padda again wrote to Plaintiffs
indicating that no liquidity event had occurred. This was five years after Silverberg was
allegedly induced to invest in the Company, and at least seven years after the other
Plaintiffs. If Plaintiffs’ investments were premised on a liquidity event occurring soon
thereafter, Plaintiffs should have been on notice that their rights were in need of vindication
when no liquidity event transpired after multiple years.
75
     Pomeranz, 2005 WL 217039, at *12.

                                              28
not persuaded and noted that “having all the facts necessary to articulate the wrong

is not required.”76 Moreover, the January 2006 letter placed Plaintiffs on inquiry

notice of Health Integrated’s mode of raising capital, which included the issuance of

preferred stock.        Plaintiffs’ failure to proactively inquire at any time after

January 2006 does not inure to their benefit in the form of tolling.

           Thus, Plaintiffs have not properly pleaded the availability of equitable tolling

or fraudulent concealment to escape dismissal under the laches doctrine. Counts

One, Two, Three, Four, most of Five, Six, Seven, Eight, Nine, Ten, Eleven, and

Twelve are time-barred.

                 2.     The Remaining Fraud Claims
           Plaintiffs’ only timely filed Fraud Claim relates to Padda’s communications

in his April 14, 2014 letter to certain unidentified shareholders.                 Of the

representations Padda made in the April 14, 2014 letter, only one forms the basis of

Plaintiffs’ Fraud Claim, namely: “Health Integrated was exploring ways to permit

holders of the common stock to liquidate their investments.”77

           The parties argue that this claim is governed by the laws of the U.S. Virgin

Islands, Illinois, Missouri, South Carolina, and California.78 Applying the statute of


76
     Id.
77
     Sec. Am. Compl. ¶ 224.
78
  The defendants do not dispute that these state laws apply. Even if there were a dispute
as to the which law governed the dispute, under a conflict of laws analysis, “if application
of the competing laws would yield the same result, then no genuine conflict exists ‘and the
                                              29
limitations of the U.S. Virgin Islands, the claims are untimely and must be

dismissed. 79 Under the laws of the other jurisdictions, the substantive requirements

to plead fraud are the same. Plaintiffs must plead: “(1) a false statement of material

fact; (2) defendant's knowledge that the statement was false; (3) defendant’s intent

that the statement induce the plaintiff to act; (4) plaintiff's reliance upon the truth of

the statement; and (5) plaintiff’s damages resulting from reliance on the

statement.”80 “The elements of fraudulent inducement are the same [as] those of

common law fraud.”81 Plaintiffs must also meet the heightened pleading standard

under Rule 9(b), which requires stating with particularity “the time, place, and

contents of the false representations; the facts misrepresented; the identity of the




Court should avoid the choice-of-law analysis altogether.’” Vichi, 85 A.3d at 773 (quoting
Devley v. DynCorp. Int’l, Inc., 8 A.3d 1156, 1161 (Del. 2010)). The laws of these
jurisdictions mirror those of Delaware, so there is no actual conflict. See id.
79
     See supra note 59 and accompanying text.
80
  Connick v. Suzuki Motor Co., 675 N.E.2d 584, 591 (Ill. 1996); see also Ryann Spencer
Gp., Inc. v. Assurance Co. of Am., 275 S.W.3d 284, 287 (Mo. Ct. App. 2008); Hollman v.
Woolfson, 683 S.E.2d 495, 580 (S.C. 2009); Conroy v. Regents of Univ. of Cal., 203 P.3d
1127, 1135 (Cal. 2009).
81
  Trascent Mgmt. Consulting, LLC v. Bouri, 2018 WL 4293359, at *12 (Del. Ch. Sept. 10,
2018) (quoting LVI Gp. Invs., LLC v. NCM Gp. Hldgs., LLC, 2018 WL 1559936, at *11
(Del. Ch. Mar. 28, 2018)).

                                            30
person(s) making the misrepresentation; and what the person(s) gained from making

the misrepresentation.” 82 Intent can be pled generally. 83

         Plaintiffs’ fraud claim fails because Plaintiffs fail to plead with particularity

that they each relied on the statement in the April 14, 2014 letter or suffered damages

from that reliance. This omission stands out because Plaintiffs pleaded (or, at least,

attempted to plead) reliance in connection with other, albeit time-barred, Fraud

Claims. 84 Because Plaintiffs made no effort to plead each of the requirements of

fraud or fraudulent inducement in connection with the April 14, 2014 letter, the

remainder of Count Five is dismissed.85




82
  GreenStar IH Rep, LLC v. Tutor Perini Corp., 2017 WL 5035567, at *10 (Del. Ch.
Oct. 31, 2017) (quoting Trenwick Am. Litig. Tr. v. Ernst & Young, L.L.P., 906 A.2d
168, 207–08 (Del. Ch. 2006)).
83
     Dunn v. FastMed Urgent Care, P.C., 2019 WL 4131010, at *8 (Del. Ch. Aug. 30, 2019).
84
   See Sec. Am. Compl. ¶ 216 (“Silverberg relied on these representations when he invested
first $20,000 in Health Integrated in January 2004 and then an additional $60,000 in
approximately March 2004.”); id. ¶ 217 (“Silverberg would not have invested in Health
Integrated were it not for the foregoing misrepresentations and omissions”); id. ¶ 220
(“Silverberg reasonably relied on Padda’s representations in making his investment.”);
id. ¶ 228 (“Plaintiffs were entitled to rely on the accuracy of the private placement
memorandum, and reasonably believed that it had accurately described Padda’s biography.
Plaintiffs would not have invested in CMS had the SEC injunction against Padda been
disclosed.”).
85
   The Second Amended Complaint argues that the October 8, 2015 letter should be
interpreted as “[p]romising a liquidity event” but does not refer to this letter specifically
among the Fraud Claims. Id. at 51, M.

                                             31
             3.    The Remaining Fiduciary Duty Claims
      To recap, of the Fiduciary Claims, Counts One through Four and Six through

Fourteen are dismissed pursuant to Rule 23.1, and Counts One through Four and Six

through Twelve are time-barred and thus fail for that alternative reason. Counts

Fifteen through Twenty and a portion of Twenty-One, 86 which state derivative

claims relating to the January 2016 Note Offering and June 2016 New Note Offering,

meet the demand futility standard and were timely filed. Thus, the Court must now

determine whether those claims meet the pleading standard under Rule 12(b)(6). On

this issue, supplemental and consolidated briefing by the parties would be useful.

The remaining defendants shall submit a single joint supplemental opening brief not

to exceed 8,000 words concerning the basis for dismissing any remaining claims

asserted against them. Plaintiffs may submit a supplemental answering brief not to

exceed 8,000 words.       The remaining defendants may submit a single joint

supplemental reply brief not to exceed 5,000 words. In particular, this briefing ought

to clarify the composition of the board that approved both offerings and the

appropriate standard of review for the board’s actions.




86
   The challenge to the January 2003 amendment is dismissed because the underlying
fiduciary duty claims have been dismissed. Supra Parts II.A.2, II.B.1.

                                         32
             4.     The Section 211 Claim
       No defendants offer an argument to dismiss Count Twenty-Two. In a chart

filed with the Court summarizing the defendants’ arguments for dismissal, the

director defendants indicate that they have made two arguments, which the Court

could not locate in briefing. The parties may address this claim in their supplemental

submissions. In that submission, Plaintiffs may argue that the defendants’ failure to

previously address this issue constitutes waiver. 87

III.   CONCLUSION
       The defendants’ motions to dismiss are GRANTED in part. Counts One

through Four and Six through Twelve are dismissed for failure to plead demand

futility, and separately on the basis of laches. Counts Thirteen and Fourteen are

dismissed for failure to plead demand futility. Count Five is dismissed in part due

to laches and dismissed in part because Plaintiffs failed to state a claim under Rule

12(b)(6). Any claims asserted against Frizzera or Fluegel are dismissed. Count

Twenty-One is dismissed in part.

       The Court’s decision on Counts Fifteen through Twenty, the portions of

Twenty-One relating to the January 2016 Note Offering and June 2016 New Notes

Offering, and Count Twenty-Two will be held in abeyance to permit supplemental



87
   Emerald P’rs v. Berlin, 2003 WL 21003437, at *43 (Del. Ch. Apr. 28, 2003) (“It is
settled Delaware law that a party waives an argument by not including it in its brief.”).

                                           33
briefing in accordance with this decision. The remaining defendants and Plaintiffs

shall confer on a schedule for submitting supplemental briefing.




                                        34